DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruner (US 2013/0139999).
With regard to claim 1, Gruner discloses a shaft-cylinder assembly (as seen in Fig. 1A-B 8, etc.), comprising: a cylinder (e.g. 12 or the cylinder in 140); a shaft (as disclosed in paragraphs [0035], etc. with respect to Figs., 1A-B, or 132 as seen in Fig. 8) configured for moving in and along the cylinder (as disclosed in paragraphs [0035], etc.); a dynamic sealing member (one of 24a-g) configured to be in contact with the shaft for providing dynamic sealing function (as seen in Figs. 1A, 8, etc. and as described in the abstract, etc.); and a cylindrical cooling jacket (comprising 14, 16a-d, 18) positioned between the dynamic sealing member and the cylinder (as seen in Figs. 1A, 8, etc.), and configured to circumferentially surround the dynamic sealing member and be circumferentially surrounded by the cylinder (as seen in Figs. 1A, 8, etc. as they are each annular they are configured for such. Additionally as seen in Figs. 1A, 8, etc. they are actually disclosed as doing such); wherein the cooling jacket includes one or more cooling channels (including 38, 40, 54a, 54b, etc.), each of the one or more cooling channels is configured to circulate a cooling fluid for moving heat away from the dynamic sealing member (as seen in Figs. 1A, B, 8, etc. and as disclosed in paragraphs [0035], etc.), wherein each of the one or more cooling channels has an inlet (54a) configured for receiving the cooling fluid (as seen in Figs. 1A, etc. and described in paragraphs [0040], etc.) and an outlet (54b) configured for releasing the cooling fluid (as seen in Figs. 1A, etc. and described in paragraphs [0040], etc.), the inlet and the outlet are on the same axial face of the cylindrical cooling jacket and diametrically opposed to each other (as seen in Figs. 1A-B, 8, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gruner (US 2013/0139999) in view of Chang (US 2012/0216673).
With regard to claim 3, Gruner fails to disclose a compression ring engaged with a compression spring configured for providing a pressing force on the dynamic sealing member to keep the dynamic sealing member intimately in contact with the cylinder.
Chang discloses a shaft-cylinder seal assembly (as seen in Fig. 9) for sealing a cylindrical shaft (13) and a cylinder (17) that includes a dynamic sealing member (10-12), a static sealing member (), and a compression ring (21) engaged with a compression springsDocket No. P1366US002 Date: 27-Nov-2020Listing of Claims (21) configured for providing pressing forces on the dynamic sealing member respectively to keep the dynamic sealing member intimately in contact with the cylinder (as seen in Fig. 9).
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Gruner with the seal assembly of Chang such that a pair of first and second compression rings engaged with a pair of compression springsDocket No. P1366US002 Date: 27-Nov-2020Listing of Claims configured for providing pressing forces on the pair of first and second dynamic sealing members respectively to keep the first and second dynamic sealing members intimately in contact with the cylinder. Such a modification would have provided the expected benefit of simpler structure, lesser number of components without the multiple rubber O-rings, improved durability and higher performance with extreme temperature tolerance, enhanced internal pressure capacity, reduced power loss due to reduced piston-cylinder friction, and significantly reduced leakage (see Chang abstract, etc.).

With regard to claim 4, the combination (Chang) discloses a pair of first and second holding rings (20) for holding the first dynamic sealing member and the first compression ring inside the cooling jacket (as would be seen in Chang Fig. 9); and a pair of third and fourth holding rings (20) for holding the second dynamic sealing member and the second compression ring inside the cooling jacket (as would be seen in Chang Fig. 9).

With regard to claim 5, the combination discloses that the cylindrical cooling jacket further comprise: a pair of first and second ring grooves formed on an interior wall of the cylindrical cooling jacket and configured for engaging respectively with a pair of first and second snap rings which are fastened to the pair of first and second holding rings respectively for fixing the first dynamic sealing member and the first compression ring inside the cooling jacket (as would be seen in Chang Fig. 9 the grooves receiving snap rings 19); and a pair of third and fourth ring grooves formed on the interior wall of the cylindrical cooling jacket and configured for engaging respectively with a pair of third and fourth snap rings which are fastened to the pair of third and fourth holding rings respectively for fixing the second dynamic sealing member and the second compression ring inside the cooling jacket (as would be seen in Chang Fig. 9 the grooves receiving snap rings 19).

With regard to claim 7, the combination (Gruner) disclose that each of the first and second dynamic sealing members has a helical coiled seal ring (see Figs. 7, 9, the abstract, etc.). 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gruner (US 2013/0139999) in view of Drumm (US 4,872,689).
With regard to claim 6, Gruner fails to disclose a static sealing ring between the cooling jacket and the cylinder for providing sealing function; and wherein the cooling jacket has a ring groove circumferentially formed on an outer wall of the cooling jacket for holding the static sealing ring on a fixed position around the cooling jacket.
Drumm discloses a similar cooling jacket for a shaft-cylinder assembly (as seen in Fig. 1) with a static sealing ring (56 or 58) between the cooling jacket (43) and the cylinder for providing sealing function (as seen in Fig. 1); and wherein the cooling jacket has a ring groove (the groove with 56 or 58 therein) circumferentially formed on an outer wall of the cooling jacket for holding the static sealing ring on a fixed position around the cooling jacket (as seen in Fig. 1).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of Gruner such that it includes a static sealing ring between the cooling jacket and the cylinder for providing sealing function; and wherein the cooling jacket has a ring groove circumferentially formed on an outer wall of the cooling jacket for holding the static sealing ring on a fixed position around the cooling jacket as taught by Drumm (e.g. between 14 or 16a and 12). Such a modification would have provided the expected benefit of sealing between these elements and providing an easy to install the static sealing ring.

Response to Arguments
Applicant's arguments with respect to claims 1 and 3-7 have been considered but are moot in view of the new grounds of rejection. As all of Applicant’s arguments are with respect to the prior rejections and the new claim amendments and as the above grounds of rejection reject all of the Applicant’s pending claims, such arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675